EXHIBIT 10.14

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 16, 2012, is entered into by and among the undersigned with respect to
that certain Credit Agreement, dated as of November 16, 2011, (the “Credit
Agreement”) by and among Great Lakes Aviation, Ltd., an Iowa corporation (“Great
Lakes”), the financial institutions and other entities that are parties thereto
as Lenders, Crystal Financial LLC (in its individual capacity, “Crystal” or
“Administrative Agent”) and GB Merchant Partners, LLC (in its individual
capacity “GB Merchant” or “Collateral Agent”, and together with the
Administrative Agent, the “Agents” and each individually an “Agent”).

W I T N E S S E T H:

WHEREAS, the Lenders have extended credit to Great Lakes, pursuant to the terms
and subject to the conditions of the Credit Agreement;

WHEREAS, Great Lakes has requested that Agents and the Lenders agree to amend
the Credit Agreement upon the terms and subject to the conditions set forth
herein; and

WHEREAS, as an accommodation to Great Lakes, the Agents and the undersigned
Lenders (constituting Requisite Lenders) have agreed to amend the Credit
Agreement, subject in all respects, however, to the terms and the conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement. In addition,
as used herein, the following terms shall have the following meanings:

“First Amendment Effective Date” means the date on which all of the conditions
set forth in Section 3 of this Amendment have been satisfied (or waived by the
Requisite Lenders).

2. Amendment to Credit Agreement. Effective upon the First Amendment Effective
Date, Annex A to the Credit Agreement is hereby amended by amending and
restating the definition of Capital Expenditures in its entirety to read as
follows:

““Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, provided, however it is
understood and agreed that Capital Expenditures do not include (i) any item
customarily charged directly to



--------------------------------------------------------------------------------

expense or depreciated over a useful life of twelve (12) months or less in
accordance with GAAP, (ii) any capitalizable spares, rotables, aircraft parts,
upgrades (software or hardware) or other flight equipment related to any
Aircraft, (iii) an amount not to exceed $250,000 with respect to the Raddix
reservation system license upgrade, and (iv) any capital expenditures
attributable to the purchase of up to three (3) Aircraft, so long as such
Aircraft are purchased after the Closing Date but on or prior to January 31,
2012. For avoidance of doubt the capital expenditures attributable to the
purchase of any Aircraft, other than the Aircraft that are explicitly excluded
in the foregoing clauses (ii) and (iv), shall be included in the calculation of
Capital Expenditures.”

3. Conditions to Effectiveness of Amendment. The effectiveness of this Amendment
is subject to the fulfillment, in a manner satisfactory to the Agents and the
Requisite Lenders, of the following conditions precedent:

(a) the execution and delivery of this Amendment by Great Lakes, the Agents, and
the Requisite Lenders;

(b) the representations and warranties set forth in Section 4 hereof shall be
true and correct (and Great Lakes hereby certifies, by its signatures below that
each of the following are true and correct) as of the date hereof and as of the
First Amendment Effective Date; and

(c) no Default or Event of Default shall exist after giving effect to this
Amendment.

4. Representations and Warranties. Great Lakes hereby represents and warrants to
the Agents and each Lender as follows:

(a) Great Lakes is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;

(b) Great Lakes has the power and authority to execute, deliver and perform its
obligations under this Amendment;

(c) the execution, delivery and performance by Great Lakes of this Amendment has
been duly authorized by all necessary corporate action and does not and will not
require any registration with, consent or approval of, notice to or action by,
any Person;

(d) this Amendment constitutes the legal, valid and binding obligation of Great
Lakes, enforceable against it in accordance with its terms;

(e) no Default or Event of Default shall exist after giving effect to this
Amendment;

 

2



--------------------------------------------------------------------------------

(f) all representations and warranties contained in the Credit Agreement and the
Loan Documents are true and correct as of the date hereof, except to the extent
made as of a specific date, in which case each such representation and warranty
shall be true and correct as of such date; and

(g) by its signature below, Great Lakes agrees that it shall constitute an Event
of Default if any representation or warranty made herein is untrue or incorrect
in any material respect as of the date when made or deemed made.

5. Reaffirmation. Great Lakes as debtor, grantor, pledgor, guarantor, assignor,
or in any other similar capacity in which the grants liens or security interests
in its property, hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents and (ii) ratifies and reaffirms any liens on or security interests in
any of its property pursuant to any Loan Document and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Great Lakes hereby consents to this Amendment and acknowledges
that each of the Loan Documents remains in full force and effect and is hereby
ratified and reaffirmed. The execution of this Amendment shall not operate as a
waiver of any right, power or remedy of Agents or Lenders, or, except as
expressly set forth herein, constitute a waiver of any provision of any of the
Loan Documents, or serve to affect a novation of the Obligations.

6. Miscellaneous.

(a) Reference to and Effect on the Loan Documents. Except for the amendments and
modifications expressly set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender under any of the Loan Documents, nor constitute a
waiver of, or a consent in connection with, any other provision of the Loan
Documents. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment may
refer to the Credit Agreement without making specific reference to this
Amendment but nevertheless all such references shall include this Amendment
unless the context otherwise requires. Great Lakes agrees that, except as
expressly modified hereby, the Credit Agreement and other Loan Documents remain
in full force and effect in accordance with their terms and are hereby ratified
and reaffirmed.

(b) Costs, Expenses and Taxes. Great Lakes agrees to reimburse the Lenders and
each Agent on demand for all out-of-pocket costs, expenses and charges incurred
by them in connection with the preparation, reproduction, execution and delivery
of this Amendment (including, without limitation, the fees and expenses of
Proskauer Rose LLP) and any other instruments and documents to be delivered
hereunder.

(c) Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice-of-law principles of the law of such state that
would require the application of the laws of a jurisdiction other than such
state.

 

3



--------------------------------------------------------------------------------

(d) Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(e) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Great Lakes and its successors and assigns and each Agent and
Lenders and their successors and assigns.

(f) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing any such counterpart.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Credit Agreement has been duly
executed as of the date first written above.

 

GREAT LAKES: GREAT LAKES AVIATION, LTD. By:   /s/ Michael Matthews Name:  
Michael Matthews Title:   Chief Financial Officer

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: CRYSTAL FINANCIAL LLC By:   /s/ Joshua B. Franklin Name:  
Joshua B. Franklin Title:   Managing Director

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COLLATERAL AGENT: GB MERCHANT PARTNERS, LLC By:   /s/ Lawrence Klaff Name:  
Lawrence Klaff Title:   Principal & Managing Director

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS: CRYSTAL FINANCIAL SPV LLC By:   /s/ Joshua B. Franklin Name:   Joshua
B. Franklin Title:   Managing Director CRYSTAL FINANCIAL LLC By:   /s/ Joshua B.
Franklin Name:   Joshua B. Franklin Title:   Managing Director

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

1903 ONSHORE FUNDING, LLC By:   /s/ Lawrence Klaff Name:   Lawrence Klaff Title:
  Principal & Managing Director

FIRST AMENDMENT TO CREDIT AGREEMENT